Smith, J.
The attorney for the alleged incompetent urges the objection to the confirmation of the inquisition that upon its face it is insufficient and cites as an authority Matter of Clark, 175 N. Y. 139. I have examined that case carefully and I decide that it is not an authority against the validity of the inquisition. In that case the jury found the alleged incompetent an incompetent person and unfit to manage his affairs. That such infirmity manifests itself in weakness of mind.” The Court of Appeals held that finding insufficient. In this case following a finding that “ Jonathan Preston is incompetent to manage himself or his affairs ” is a further finding that “ the incompetency manifests itself in weakness of mind, foolish and irrational conduct concerning business affairs in a failure to comprehend business transactions with which he had formerly been familiar and a failure to recognize his own handwriting.” These findings are equivalent to a finding in terms that the alleged incompetent had become imbecile through loss of memory or understanding, and such a finding brings the case within the jurisdiction conferred upon the court by section 2320 of the Code of Civil Procedure.
The attorney for the alleged incompetent also urges that the findings of the jury should have been confined to the question whether he was incompetent at the time of the inquiry as provided by section 2335 of the Code. Section 2325 of the Code provides that there should be stated in the petition upon which the proceedings are instituted the other matters upon which the jury have made findings, namely, “ the probable value of the property possessed and owned by the alleged incompetent person, and what property has been conveyed during said alleged incompetency and to whom, *48and its value and what consideration was paid for it, if any, or was agreed to be paid.” If the jury are not empowered to pass upon these allegations of the petition it is difficult to determine what is the purpose of providing that such allegations be made. To harmonize the provisions of the Code these sections must be construed together and if so construed the findings made by the jury are authorized and properly made: Upon the merits of the inquiry the inquisition should be confirmed. The jury uvas carefully and impartially selected; the proceedings were conducted with deliberation and by a very competent and intelligent commissioner, who concurred in the findings of the jury, and the jury had the very great advantage of a personal inspection and examination of the alleged incompetent. The examination of the evidence convinces me that the verdict of the jury is not only justifiable, but that any other conclusion as to the competency of Mr. Preston than that reached by them would be against the weight.of evidence and ought not to be permitted to stand.” The expression of opinion by a number of the neighbors of Mr. Preston that his conduct and conversations were rational was no doubt made honestly and in entire good faith, but they are entitled to but little weight in view of some of the facts which appeared beyond dispute upon the hearing. Although accustomed to doing business for many years at his bank in Greenport, Mr. Preston could not properly indorse a check; he failed to recognize Mr. John J. Bartlett on the hearing, although Mr. Bartlett had' done business for him for a number of years; he did not recognize the assignments which he made to Miss Sparks of two-thirds of his entire estate; he avowed his belief in the hallucination that his nephew, Mr. Boss, who had been his confidential adviser for years, and Mr. John J. Bartlett, were scheming to take his property from him and to divide it between them. These are all recognized symptoms, of senile imbecility, from which the alleged incompetent is undoubtedly suffering. It is the duty of the court upon the record presented here to give effect to the finding of the jury to the end that the care of the person and the property of the alleged incompetent may be confided to *49some suitable person to the- end that he may pass his declining years in peace and quiet and that his property may be preserved from attempts of designing persons to secure it to themselves by taking advantage of the weakness and imbecility of its owner.
Motion granted.